10

11

12

13

14

15

16

17

18

19

20

 

 

 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON
UNITED STATES OF AMERICA, No. 1:18-cr-02042-SMJ
Plaintiff, VERDICI“& US. DISTRICT COURT
OF WASHINGTON
Vv.
MAY 07 2019
DANIEL RODRIGUEZ-SANTOS, SEAN F. McAVOY, CLERK
Defendant. RICHLAND, WASHINGTON
COUNT ONE
We, the jury in the above-captioned case, find the defendant, Daniel
Rodriguez-Santos, a { Al IL A (write not guilty or guilty)

 

of the offense of possession of methamphetamine with intent to distribute, in
violation of 21 U.S.C. § 841(a)(1), as charged in Count One of the indictment.

If you find the defendant not guilty, do not consider the paragraph below. If
you find the defendant guilty as charged, proceed to the paragraph below.

We, the jury in the above-captioned case, having found the defendant,
Daniel Rodriguez-Santos, guilty of the offense of possession of methamphetamine
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), as charged in Count

One of the indictment, further unanimously find that he possessed with intent to

VERDICT FORM - 1

 

 

 
 

10

11

12

13

14

15

16

17

18

19

20

 

 

distribute methamphetamine, in the amount shown below (place an X in the
appropriate box):
A mixture containing methamphetamine
(1) weighing fifty grams or more X< IL or
(2) weighing less than fifty grams[  ].
COUNT TWO
We, the jury in the above-captioned case, find the defendant, Daniel
Rodriguez-Santos, Guy Hu (write not guilty or guilty)
of the offense of possession of a dns in furtherance of a drug trafficking crime,
in violation of 18 U.S.C. § 924(c), as charged in Count Two of the indictment.

DATED this _/ ay of May 2019.

VERDICT FORM - 2

 

 

 
